                                                                          l C~DC SD"-\;-·---   -
                                                                           ll\ )CUM F'- I
                                                                           ELECTRO '- II' .. LI Y FILED
                                                                           l>OC#: _ _
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          \/~ h.
                                                                           I ATE FIL I' ~;.       .e'Lb '
 --------------------------------------------------------------- X


 MICHAEL PHILIP KAUFMAN,                                             ORDER ON MOTIONS IN
                                                                     LIMINE
                                         Plaintiff,
                                                                     16 Civ. 2880 (AKH)
             -against-

 MICROSOFT CORPORATION,

                                         Defendant.

 --------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On January 16, 2020, I held a final pretrial conference at which I resolved the

parties' motions in limine. For the reasons stated at the final pretrial conference, the motions in

limine are resolved as follows :

             1. Plaintiffs motion in limine to preclude reference to, or arguments advanced in,

                 inter partes review (ECF No. 133) is granted in part and denied in part. To the

                 extent an admission by a party during inter partes review is relevant, the opposing

                 party may introduce it at trial. The fact and posture of the inter partes review

                 proceedings will not be presented to the jury.

             2. Plaintiffs motion in limine to limit testimony concerning claim construction

                 (ECF No. 134) is granted. No party may offer expert testimony construing patent

                 claims.

             3. Plaintiffs motion in limine relating to Microsoft's destruction of usage data (ECF

                 No. 136) is granted in part and denied in part. Defendant has agreed that it will

                 not offer alternative data regarding usage of Dynamic Data in 2011 . Defendant,



                                                         1
              however, may cross-examine Plaintiffs expert regarding the expert' s

              methodology for estimating usage. When Defendant does so, I will consider

              whether to issue an instruction to the jury regarding the destruction of usage data.

           4. Defendant's motion in limine to exclude Plaintiff from claiming any version of

              Schemalive practices the asserted claims (ECF No. 138 at 1-4) is granted.

              Schemalive shall not be introduced at trial.

           5. I will defer ruling on Defendant's motion in limine to preclude evidence regarding

              allegations of spoliation of usage data (ECF No. 138 at 4-9) until after

              examination of Plaintiffs expert witness on damages.

           6. Defendant's motion in limine to preclude evidence and arguments related to

              Microsoft' s citations to Mr. Kaufman's patent publications and patents (ECF No.

                  13 8 at 9-10) is granted. In light of my order granting Defendant's motion for

              summary judgment on the issue of willful infringement, the citations are not

              relevant.

           7. Defendant's motion in limine to exclude reference to the findings of inter partes

              review proceedings is granted.

              The Clerk of Court is directed to close the open motions in limine (ECF Nos. 133,

134, 136, 138).

                  SO ORDERED.

Dated:        New York, New York
              January!J-r-2020                         ~~      United States District Judge




                                                   2
